131 Nev., Advance Opinion ti
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRYAN FERGASON,                                      No. 62357
                 Appellant,
                 vs.
                 LAS VEGAS METROPOLITAN POLICE
                 DEPARTMENT,
                                                                        FLED
                 Respondent.                                            DEC 2 4 2015
                                                                        TRACE K LINDEMAN
                                                                     CLERK OF SUPREME COURT

                                                                          DEPUTY CLERK
                             Appeal from a district court summary judgment in a forfeiture
                 action. Eighth Judicial District Court, Clark County; Doug Smith, Judge.
                             Reversed and remanded.


                 Bailey Kennedy and Dennis L. Kennedy and Paul C. Williams, Las Vegas,
                 for Appellant.

                 Thomas Joseph Moreo, Chief Deputy District Attorney, Clark County;
                 Marquis Aurbach Coffing and Micah S. Echols, Las Vegas,
                 for Respondent.




                 BEFORE SAITTA, GIBBONS and PICKERING, JJ.

                                                   OPINION

                 By the Court, PICKERING, J.:
                             Bryan Fergason appeals the district court's entry of summary
                 judgment in favor of the Las Vegas Metropolitan Police Department (the
                 State), which resulted in the forfeiture o   .           $125,000 from his
                 bank accounts. Because the State failed to present evidence showing an
                 absence of genuine issue of material fact regarding whether the funds
SUPREME COURT
      OF
    NEVADA


(0) 1947A ae44
                                                                                         15-36151a
                  seized from Fergason's bank accounts were subject to forfeiture as
                  proceeds attributable to the commission of a felony, the district court erred
                  by granting summary judgment; and we reverse and remand for further
                  proceedings.
                                                        I.
                              In 2010 Bryan Fergason was convicted of burglary, possession
                  of stolen property, conspiracy to possess stolen property and/or to commit
                  burglary, possession of burglary tools, and larceny. During the preceding
                  criminal investigation, the State had located and seized, among other
                  things, approximately $125,000 from bank accounts kept by Fergason at
                  Bank of America. The State filed a complaint against the seized money in
                  March 2007, pleading a single cause of action in forfeiture pursuant to
                  NRS 179.1164(1). The complaint alleges that the money seized represents
                  proceeds attributable to the commission or attempted commission of a
                  felony.
                              The State served the forfeiture complaint and summons on
                  Fergason, and he answered, affirming that he was a claimant to the
                  property. The case was then stayed pending the outcome of criminal
                  proceedings. Following this court's affirmance of Fergason's criminal
                  convictions, Fergason v. State, Docket No. 52877 (Order of Affirmance,
                  Aug. 4, 2010), the district court lifted the stay in the forfeiture
                  proceedings, and the State moved for summary judgment four days later.
                  After the State filed its motion, Fergason's attorney moved to withdraw
                  from the case, and the motion was granted. Fergason filed his opposition
                  to summary judgment in pro se while incarcerated. In his opposition,
                  Fergason argues straightforwardly: "None of the cited to allegations in the
                  Complaint or Motion for Summary Judgment indicate that the amounts

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1047A Cato>
                seized from Fergason's account were attributable to felonies allegedly
                committed by Fergason."
                            Following a hearing, the district court granted summary
                judgment in favor of the State. In its findings of undisputed fact, the
                district court recited the convictions in the criminal cases; and in its
                conclusions of law, the district court said, "Mlle Judgments of Conviction
                in the criminal cases have become final. The proof of the facts necessary
                to sustain the conviction are, therefore, conclusive evidence in this
                forfeiture action against [Fergasonl and satisfy all elements of the
                forfeiture complaint." The court further stated that as to Fergason, "the
                money was seized from his bank account as proceeds from illegal
                activities." This appeal followed.


                                                      A.
                            We review a district court's grant of summary judgment "de
                novo, without deference to the findings of the lower court."          Wood v.
                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (citing GES,
                Inc. v. Corbitt, 117 Nev. 265, 268, 21 P.3d 11, 13 (2001)). Summary
                judgment is appropriate where "the pleadings, depositions, answers to
                interrogatories, and admissions on file, together with the affidavits, if any,
                show that there is no genuine issue as to any material fact and that the
                moving party is entitled to a judgment as a matter of law." NRCP 56(c).
                            "If the moving party will bear the burden of persuasion, that
                party must present evidence that would entitle it to a judgment as a
                matter of law in the absence of contrary evidence."        Cuzze v. Univ. &
                Cmty. Coll. Sys., 123 Nev. 598, 602, 172 P.3d 131, 134 (2007). Put more
                simply: "The burden of proving the nonexistence of a genuine issue of
                material fact is on the moving party." Maine v. Stewart, 109 Nev. 721,
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                  726-27, 857 P.2d 755, 758 (1993) (citing Shapro v. Forsythe, 103 Nev. 666,
                  668, 747 P.2d 241, 243 (1987)).
                              When the party moving for summary judgment fails to bear
                  his burden of production, "the opposing party has no duty to respond on
                  the merits and summary judgment may not be entered against him."
                  Maine, 109 Nev. at 727, 857 P.2d at 759 (reversing summary judgment
                  where burden of production never shifted) (citing Clauson v. Lloyd, 103
                  Nev. 432, 435, 743 P.2d 631, 633 (1987) (reversing summary judgment
                  where movant did not meet the test in NRCP 56)); see NRCP 56(e)
                  (summary judgment burden shifts to the non-movant only when the
                  motion is "made and supported as provided in this rule"). Because the
                  State was the plaintiff and the movant, it was required to show that no
                  genuine issue of material fact existed as to its claim for forfeiture.   Cuzze,
                  123 Nev. at 602, 172 P.3d at 134.
                              The district court ruling on a motion for summary judgment
                  "must view the evidence presented through the prism of the substantive
                  evidentiary burden." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254
                  (1986) (applying rule to "clear and convincing" standard); Bulbman, Inc. v.
                  Nev. Bell, 108 Nev. 105, 110-11, 825 P.2d 588, 592 (1992) (affirming
                  summary judgment for defendant where plaintiff failed to show genuine
                  issue of material fact as to fraud by clear and convincing evidence); see
                  also Kaelin v. Globe Commc'ns Corp., 162 F.3d 1036, 1039 (9th Cir. 1998);
                  Flowers v. Carville, 310 F. Supp. 2d 1157, 1161 (D. Nev. 2004).
                              In this case the State's complaint consists of a single cause of
                  action pursuant to NRS 179.1164(1), which provides that "[ably proceeds
                  attributable to the commission or attempted commission of any felony" are
                  property "subject to seizure and forfeiture in a proceeding for forfeiture."

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 19474    e,
                   NRS 179.1164(1)(a). "Proceeds' means any property, or that part of an
                   item of property, derived directly or indirectly from the commission or
                   attempted commission of a crime." NRS 179.1161.
                               Nevada law is clear that forfeiture of funds seized from a bank
                   account will not stand in the absence of evidence linking the money to
                   criminal activity. Schoka v. Sheriff, Washoe Cnty.,   108 Nev. 89, 91, 824
                   P.2d 290, 291-92 (1992) (reversing forfeiture where there was "no evidence
                   which traced any of the funds in the account to any criminal activity"). At
                   the time the court decided Schoka, the State's burden of proof was by a
                   preponderance of the evidence, and the burden is even higher today. As
                   amended in 2001, NRS 179.1173(4) now requires the State to "establish
                   proof by clear and convincing evidence that the property is subject to
                   forfeiture," see 2001 Nev. Stat., ch. 176, § 1, at 874; Hearing on S.B. 36
                   Before the Senate Committee on the Judiciary (Statement of Sen. Mark A.
                   James, Chairman, S. Comm. on Judiciary) (amendment raising the State's
                   burden to clear and convincing evidence is designed to avoid "injustice"
                   where government's proof is "not so compelling"), a burden that applies to
                   each element of the claim.   See Albert H. Wohlers & Co. v. Bartgis, 114
                   Nev. 1249, 1260-61, 969 P.2d 949, 957-58(1999) (citing Bulbman, 108
                   Nev. at 111, 825 P.2d at 592, for the proposition that each element of a
                   fraud claim must be proven by clear and convincing evidence). Therefore,
                   the State must establish by clear and convincing evidence (1) that a felony
                   was committed or attempted, and (2) that the funds seized from
                   Fergason's bank account are "attributable to" or "derived directly or
                   indirectly from" the commission or attempt. NRS 179.1161; NRS
                   179.1164(1)(a); NRS 179.1173(4).



SUPREME COURT
      OF
    NEVADA
                                                        5
(0) 1947A cgrtc,
                                 Clear and convincing evidence is a higher standard than proof
                     by the preponderance of the evidence and requires "evidence establishing
                     every factual element to be highly probable." In re Discipline of Drakulich,
                     111 Nev. 1556, 1567, 908 P.2d 709, 715 (1995) (quoting Butler v. Poulin,
                     500 A.2d 257,•260 n.5 (Me. 1985)). Thus, to determine whether the State's
                     motion was properly supported, we must assess whether the record
                     contains evidence from which a reasonable jury could find it highly
                     probable that the money seized from Fergason was attributable to the
                     commission of a felony. We examine each argument offered by the State
                     to determine whether it satisfied its burden.
                                                          1.
                                 In Nevada, where a forfeiture plaintiff presents proof that the
                     claimant has been convicted of a criminal offense and that the conviction
                     is final, then such proof is "conclusive evidence of all facts necessary to
                     sustain the conviction." NRS 179.1173(6). The State argued below that
                     Fergason's convictions for burglary, larceny, and possession of stolen
                     property provide conclusive evidence sufficient to satisfy its summary
                     judgment burden because "Mlle cause of action set forth in this forfeiture
                     action mirrors the criminal charges set forth in the criminal cases" and is
                     "supported by the same facts." However, the State did not demonstrate
                     that the source of funds in Fergason's bank account was "necessary to
                     sustain" his convictions as required by NRS 179.1173(6), and in fact the
                     record indicates otherwise.
                                 Fergason's criminal informations detail the facts on which his
                     burglary charge is premised, as well as catalog the tangible items on
                     which his larceny and possession of stolen property charges are based.
                     First, burglary—unlawful entering with intent to commit larceny—bears
                     no "proceeds" as a matter of law; it concerns the act of unlawful entry and
SUPREME COURT
        OF
     NEVADA
                                                           6
101 1947A    .401A
                 does not require the acquisition of money or property.    See MRS 205.060.
                 Possession of stolen property, without more, likewise does not establish
                 the funds in Fergason's bank accounts as the proceeds of those crimes but,
                 rather, his possession of specific items of stolen property.         See NRS
                 205.275. 1 And while Fergason's larceny charge allegedly include some
                 money, in addition to property, and could have concerned property stolen
                 and converted to money via sale, see NRS 205.220, the State presented the
                 district court with no evidence even suggesting that it was. Without
                 evidence that the property on which Fergason's larceny conviction was
                 based had been converted to money, the State cannot begin to
                 demonstrate both (1) that such money came to rest in Fergason's seized
                 bank accounts and (2) that this evidence was "necessary to sustain" the
                 conviction, 2 which is the predicate for applying NRS 179.1173(6).
                             In this case MRS 179.1173(6) does not apply to satisfy the
                 State's summary judgment burden.




                       1 Fergason's  conspiracy conviction was based on his agreement to
                 "commit burglary and/or possess stolen property," thus the same analysis
                 governs. See NRS 199.480. In addition, because both the conspiracy
                 charge and possession of burglary tools charge are gross misdemeanors,
                 see NRS 205.080, "proceeds attributable to" these charges could not be a
                 predicate for forfeiture under NRS 179.1164 because that statute requires
                 connection to a felony. See NRS 179.1164(1)(a).

                       2 Even if the State had shown that the property listed in the larceny
                 count of Fergason's information had been converted to proceeds and
                 placed in his bank account, whether those facts would be "necessary to
                 sustain the conviction" so as to invoke MRS 179.1173(6) is unlikely but not
                 evaluated here.

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A    e
                                                             2.
                                  The State further argues that this court's opinion affirming
                      Fergason's criminal convictions constitutes law of the case, precluding him
                      from contending that no evidence connects his convictions to the seized
                      funds. Specifically, the State relies on the following two sentences of our
                      order as "dispositive": "Thefl officers who executed search warrants on
                      Fergason's storage units, apartment, bank accounts, and safety deposit
                      box also testified. These searches resulted in the discovery of evidence
                      that directly or inferentially linked Fergason to the crimes of burglary
                      and/or possession of stolen property." Fergason v. State, Docket No. 52877
                      (Order of Affirmance, Aug. 4, 2010).
                                  Under the doctrine of the law of the case, "when an appellate
                      court decides a principle or rule of law, that decision governs the same
                      issues in subsequent proceedings in that case." Dictor v. Creative Mgmt.
                      Servs., LLC, 126 Nev. 41, 44, 223 P.3d 332, 334 (2010); Rebel Oil Co. v. Atl.
                      Richfield Co., 146 F.3d 1088, 1093 (9th Cir. 1998) (doctrine generally
                      precludes a court from "reconsidering an issue that has already been
                      decided by the same court, or a higher court in the identical case')
                      (quoting United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997)).
                                  Application of the doctrine requires that the appellate court
                      "actually address and decide the issue explicitly or by necessary
                      implication." Dictor, 126 Nev. at 44, 223 P.3d at 334 (citing Snow-Erlin v.
                      United States, 470 F.3d 804, 807 (9th Cir. 2006)); Rebel Oil Co., 146 F.3d
                      at 1093. "A significant corollary to the doctrine is that dicta have no
                      preclusive effect."   Rebel Oil Co., 146 F.2d at 1093 (quoting Milgard
                      Tempering, Inc. v. Selas Corp., 902 F.2d 703, 715 (9th Cir. 1990), and
                      rejecting application of law of the case where based on dicta).

SUPREME COURT
        OF
     NEVADA
                                                             8
                 1
(19) 1947A 70149,19
                                  In this case Fergason's bank account was not relevant to the
                      crimes with which he was charged, as discussed above. Nor did our order
                      in the criminal case relate them: We said, in the context of the conspiracy
                      charge, that (1) officers who executed search warrants on various places
                      including his bank testified, and (2) the totality of the searches resulted in
                      discovery of evidence linking Fergason to the crimes. As it concerns the
                      bank account, the court's order is a description, not a disposition, and
                      therefore does not qualify for deference pursuant to law of the case.      See
                      Rebel Oil Co.,    146 F.3d at 1094 (explaining that where a court's
                      statements are "better read as descriptions rather than dispositions" of
                      claims, law of the case does not apply).
                                                            3.
                                  Because the State has failed to establish that its summary
                      judgment burden was satisfied by the fact of Fergason's convictions or by
                      law of the case, it was required to present evidence below sufficient to
                      allow a reasonable jury to find that it was highly probable the money
                      seized from Fergason's bank account was related to a felony.
                                  In the district court, the State first supported its motion with
                      grand jury testimony by Tonya Trevarthen, the girlfriend of Fergas on's co-
                      defendant Daimon Monroe. According to her testimony,
                          • "probably the majority of everything taken [by police]" had been
                             stolen, but Trevarthen had not read a list of the items seized,
                          • Daimon Monroe considered stealing to be his job,
                          • Monroe came home with cash,
                          • Monroe kept cash at the home he shared with her,
                          • Monroe deposited cash into Trevarthen's bank account via ATM,



SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    Mee Pr
                      * the cash described above came from burglaries and selling stolen
                         items, and
                      • Monroe sold property from their home almost every weekend.
                  None of the attached grand jury testimony refers to Fergason or his bank
                  account.
                                The State further presented testimony by Trevarthen from the
                  trials of Fergason and Monroe. At trial Trevarthen repeated much of her
                  grand jury testimony and added that
                      * she knew Fergason "pretty well" and saw him "pretty often,"
                      • Fergason and Monroe "never hid" that they committed burglaries
                         and returned with stolen property,
                      • "cash would accumulate" in the home she shared with Monroe,
                      • she and Monroe deposited accumulated cash into her bank accounts,
                      • Monroe did not always have a job,
                      • income from her teaching job did not pay all the bills she and
                         Monroe incurred,
                      • the home she shared with Monroe contained items of personal
                         property that she did not pay for,
                      • she either knew or believed that "those items" had been stolen, 3
                      • she withdrew $145,000 from her bank account and gave it to
                         defendant Robert Holmes, and
                      • she characterized the money she gave Holmes as cash that was
                         made by selling stolen property.




                        3 The transcript does not make clear whether Trevarthen knew or
                  believed items were stolen, or the exact items to which she refers.

SUPREME COURT
         OF
      NEVADA
                                                       10
1.0) 1947A    e
                 None of the trial testimony offered by the State in support of summary
                 judgment refers to Fergason's bank account, any possession of cash by
                 Fergason, or any conversion of stolen property to proceeds by Fergason. 4
                               In Schoka v. Sheriff, Washoe County,      this court held that
                 where "there was no evidence which traced any of the funds in the
                 [claimant's] account to any criminal activity," the account was not
                 forfeitable as the proceeds of crime under NRS Chapter 179. 108 Nev. 89,
                 91, 824 P.2d 290, 291-92 (1992). In that case, the State alleged that
                 Schoka conducted a scheme of real estate fraud: specifically, that he would
                 purchase properties with assumable loans, collect rent, and then fail to
                 make the mortgage payments. Id. at 90-91, 824 P.2d at 291. The State
                 sought forfeiture of an investment account and a Mercedes Benz vehicle;
                 and following an evidentiary hearing, the district court ordered forfeiture.
                 Id.   We reversed, concluding that although the State presented "several
                 witnesses who testified to fraudulent conduct on the part of Schoka,"


                        4 Inits answering brief on appeal, the State relies on pages of
                 additional factual statements that were never presented to the district
                 court below. Some statements are supported by materials in its three
                 volumes of supplemental appendix, which consists of trial transcripts from
                 the criminal cases that were never presented to the district court. Other
                 statements are not supported at all. This evidence may not be considered
                 on appeal: "Matters outside the record on appeal may not be considered by
                 an appellate court." Hooper v. State, 95 Nev. 924, 926, 604 P.2d 115, 116
                 (1979); Smith v. U.S. Customs & Border Prot., 741 F.3d 1016, 1020 n.2
                 (9th Cir. 2014) (refusing to consider claim that "rest[ed] on facts and
                 documents that were never before the district court"). "Papers not filed
                 with the district court or admitted into evidence by that court are not part
                 of the clerk's record and cannot be part of the record on appeal." Kirshner
                 v. Uniden Corp., 842 F.2d 1074, 1077 (9th Cir. 1988) (citing United States
                 v. Walker, 601 F.2d 1051, 1054-55 (9th Cir. 1979)); see NRAP 10(a) ("trial
                 court record consists of the papers and exhibits filed in the district court").

SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    e
                        forfeiture would not lie because the evidence relating to the car and
                        account was "very limited." Id. at 91, 584 P.2d at 291.
                                    The forfeiture decisions of other jurisdictions are in accord. In
                        Dobyne v. State, an Alabama appellate court held that summary judgment
                        was improper where the state had failed to present evidence "indicating
                        that the money Dobyne carried on his person was derived from the sale of
                        illegal drugs, was intended to be used to purchase illegal drugs, or was
                        intended to be used in some way to facilitate Dobyne's illegal-drug trade."
                        4 So. 3d 506, 512 (Ala. Civ. App. 2008). That court announced that
                        "Em]oney cannot be seized and forfeited merely because the person to
                        whom it belongs is a convicted drug dealer. The State must prove to a
                        'reasonable satisfaction' an actual link between the money sought to be
                        forfeited and a violation of the controlled-substances laws of this State."
                        Id. at 512 (citing Thompson v. State, 715 So. 2d 224, 226 (Ala. Civ. App.
                        1997)); McHugh v. Reid, 324 P.3d 998, 1005-06 (Idaho Ct. App. 2014)
                        (reversing partial summary judgment where, despite claimants' guilty
                        pleas to manufacture and distribution of a controlled substance, state
                        failed to establish "essential" element of forfeiture: "the required nexus
                        between the vehicle [seized] and its use for the purpose of distribution or
                        receipt of marijuana").
                                    In Ivy v. State, an Indiana court reversed summary judgment
                        due to lack of a connection between the seized money and criminal activity
                        under similar circumstances. 847 N.E.2d 963, 967 (Ind. Ct. App. 2006).
                        Ivy's money was seized from his person at the time of arrest for giving a
                        false name to an officer.   Id. at 964. Ivy's false informing charge was
                        eventually dismissed, but he was convicted on separate drug charges
                        arising six weeks after the first arrest. Id. at 964-65. The state presented

SUPREME COURT
         OF
      NEVADA
                                                              12
03/ / 947A    44Cjir,
                   no evidence in the forfeiture case other than relating the circumstances of
                   Ivy's first arrest. Id. at 967. The court concluded,
                               In short, there was a complete lack of evidence
                               that Ivy's money was connected to drug dealing.
                               This is not to say that the State cannot establish
                               the connection . . . at a full trial, but in the context
                               of this summary judgment hearing, Ivy was
                               deprived of his day in court.

                   Id.; see also Bolden v. State, 127 So, 3d 1195, 1201 (Ala. Civ. App. 2012)
                   (following its decision in Dobyne to reverse summary judgment, concluding
                   that "felvidence indicating that Bolden has sold drugs at some indefinite
                   time in the past coupled with the discovery of $8,265 in his vehicle is
                   insufficient to establish that the $8,265 was due to be forfeited").
                               The State cites United States v. Thomas, 913 F.2d 1111 (4th
                   Cir. 1990), to argue that certain factors have been held "suggestive of
                   proceeds of criminal activity," including possession of quantities of cash
                   that vastly exceed income. Thomas does not guide this court's decision for
                   two important reasons: First, no such evidence was presented by the State
                   below, see supra (listing entire body of evidence presented to the district
                   court), and the district court made no such findings. In fact, the district
                   court made no findings other than recognizing the judgments of conviction;
                   it relied exclusively on application of NRS 179.1173(6).
                               Second, Thomas was governed by a statutory scheme that was
                   abrogated by the federal Civil Asset Forfeiture Reform Act (CAFRA) in
                   2000. See United States v. $80,180.00 in U.S. Currency, 303 F.3d 1182,
                   1184 (9th Cir. 2002) (explaining that CAFRA was enacted "Din response to
                   widespread criticism of [the existing proof] regime"). At the time of
                   Thomas, the government's only burden in forfeiture cases was to show
                   "probable cause" that the seized property was subject to forfeiture, then
SUPREME COURT
      OF
    NEVADA
                                                          13
(0) 1947A 4.M1Vo
                the burden shifted to the claimant, to prove by the preponderance of the
                evidence that the property was not forfeitable. Thomas, 913 F.2d at 1114.
                Under CAFRA, however, the government bears the entire burden to prove
                all elements of forfeiture by a preponderance of the evidence.   $80,180.00,
                303 F.3d at 1184 (also noting that probable cause is a lower standard than
                preponderance of the evidence). As discussed above, Nevada requires even
                more than that—clear and convincing evidence of every element.
                            The Nevada statutory forfeiture scheme indicates that One
                1979 Ford 15V v. State, 721 So. 2d 631 (Miss. 1998), provides the better
                result. In that case, the trial court determined forfeiture of bank accounts
                was proper where the proof showed that the claimant was convicted of
                felony drug crimes and had "amounts of cash in excess of what would
                normally be expected from the operation of a store or working at a
                factory," despite no evidence of "any drug sale or transaction that
                contributed proceeds to" the accounts. Id. at 636-37. The supreme court
                found the trial court's decision clearly erroneous, concluding there was "no
                nexus between the bank and the crime committed" by the claimant. Id. at
                637.
                            Finally, the State suggests that Fergason's conspiracy
                conviction "raises the notion" that he was jointly and severally liable for
                forfeited proceeds of the conspiracy, relying on United States v. Corrado,
                227 F.3d 543 (6th Cir. 2000), and United States v. Simmons, 154 F.3d 765
                (8th Cir. 1998). These two decisions were expressly rejected by the D.C.
                Circuit in a lengthy, detailed discussion.    United States v. Cano-Flores,
                796 F.3d 83, 91 (D.C. Cir. 2015).
                            We need not evaluate an inter-circuit disagreement, however,
                because the State offered no evidence that Fergason's bank account

SUPREME COURT
      OF
    NEVADA
                                                     14
(0) 47A    e
                   contained proceeds of anyone's criminal activity, which is required under
                   its own cited authority. See Corrado, 227 F.3d at 552 (prior to assigning
                   joint and several liability to RICO coconspirators, district court must
                   determine whether "the facts support a finding of a sufficient nexus
                   between the property to be forfeited and the RICO violation"); Simmons,
                   154 F.3d at 771 (finding forfeiture proper as to amount district court
                   determined was "achieved through these specific wrongful acts,' but not
                   the total income of the codefendants' public relations firms); cf. United
                   States v. $814,254.76 in U.S. Currency, 51 F.3d 207, 209 (9th Cir. 1995)
                   (discussing federal provision allowing money in a bank account to be
                   forfeited when not directly traceable to laundered funds so long as account
                   previously contained funds traceable to illegal activity).
                               Had the State presented clear and convincing evidence that
                   Fergason's bank account contained proceeds of Monroe's crimes, for
                   example, the court could begin to determine whether joint and several
                   liability should apply to cause forfeiture as to Fergason. However, it did
                   not, speculating without record support that "Monroe had the ability to
                   transfer funds to and from Trevarthen's Bank of America account, which
                   would presumably include Fergason's accounts." For this and foregoing
                   reasons, the State failed to establish it was entitled to judgment as a
                   matter of law, and the burden to produce evidence never shifted to
                   Fergason.
                                                         B.
                                The State argues that Fergason lacks standing in this case
                   because he failed to describe in his answer the interest he asserts in the
                   seized bank funds. The State presented this argument for the first time
                   on appeal, but we briefly address it because Fergason's standing is clear
                   under Nevada law.
SUPREME COURT
      OF
    NEVADA
                                                          15
(0) 1947A 4440,7
                            The primary authority cited by the State, United States v.
                $133,420.00 in U.S. Currency, 672 F.3d 629 (9th Cir. 2012), concerns
                federal, Article III constitutional standing.   Id. at 637-38. Under federal
                forfeiture law, a party asserting standing must fulfill both statutory and
                constitutional standing requirements. United States v. 17 Coon Creek Rd.,
                787 F.3d 968, 973-74 (9th Cir. 2015). Nevada, however, does not require
                constitutional standing where the Legislature has provided a statutory
                right to sue. Stockmeier v. Nev. Dep't of Corr., 122 Nev. 385, 393-94, 135
                P.3d 220, 226 (2006), disavowed in part on other grounds by Buzz Stew,
                LLC v. City of N. Las Vegas,   124 Nev. 224, 228 n.6, 181 P.3d 670, 672 n.6
                (2008); accord Heller v. Nev. State Leg., 120 Nev. 456, 461 n.3, 93 P.2d
                746, 749 n.3 (2004) ("State courts are not bound by federal standing
                principles, which derive from the 'case or controversy' component of the
                United States Constitution."). In particular, we have adopted the view
                that
                            "lsltanding is a self-imposed rule of restraint
                            State courts need not become enmeshed in the
                            federal complexities and technicalities involving
                            standing and are free to reject procedural
                            frustrations in favor of just and expeditious
                            determination on the ultimate merits."

                Stockmeier, 122 Nev. at 393, 135 P.3d at 225 (quoting 59 Am. Jur. 2d
                Parties § 30 (2002)).
                            Instead, this court looks to "the language of the statute itself'
                to determine a party's qualification. Id. (reversing dismissal for failure to
                state a claim where open meeting law provided that "[alny person denied a
                right conferred by this chapter may sue"). Nevada has a "long-standing
                history of recognizing statutory rights that are broader than those
                afforded to citizens by constitutional standing." Citizens for Cold Springs
SUPREME COURT
     OF
   NEVADA
                                                      16
(0) 1947A Ae>
                    v. City of Reno, 125 Nev. 625, 633, 218 P.3d 847, 852 (2009) (following
                    Hantges v. City of Henderson, 121 Nev. 319, 322-23, 113 P.3d 848, 850
                    (2005), to apply "the principle of statutory standing").
                                In Cold Springs, the plaintiff challenged an annexation
                    decision by Reno pursuant to NRS 268.668, which confers standing on
                    "any person. . . claiming to be adversely affected by" an annexation
                    proceeding. 125 Nev. at 628-30, 218 P.3d at 849-50. There we held that
                    under the statute, "only a claim of adverse effect is necessary for standing
                    purposes"—whether the plaintiff could actually demonstrate an adverse
                    effect did not relate to standing but rather to the merits.     Id. at 633-34,
                    218 P.3d at 852-53; see also id. at 628, 218 P.3d at 849 (finding standing
                    despite district court's characterization of claims of injury as
                    "speculative").
                                Following our holding in Cold Springs, in this case only a
                    claim to any right, title, or interest of record is necessary to establish
                    standing under Nevada's forfeiture law. NRS 179.1171(7) provides that
                    the proper parties to a Nevada civil forfeiture case are "the plaintiff and
                    any claimant." A claimant is "any person who claims to have. . . any
                    right, title or interest of record in the property or proceeds subject to
                    forfeiture." NRS 179.1158(1).
                                Fergason alleged in the district court that the State
                    impermissibly seized funds from a bank account registered in his name,
                    therefore he is a person claiming to have a right, title, or interest of record
                    in the property subject to forfeiture. Moreover, the State conceded
                    Fergason's title to the bank account in its complaint, when it pleaded that
                    officers "seized U.S. CURRENCY $124,216.36 from the account of BRYAN
                    FERGASON . . . at Bank of America," thus it conceded Fergason's

SUPREME COURT
        OF
     NEVADA
                                                          17
(0) 1947A    (e).
                   standing under NRS 179.1158(1) and the "statutory standing" principle
                   recognized by Hantges and confirmed in Cold Springs.
                                The State nevertheless contends that Fergason lacks standing
                   because he did not comply with NRS 179.1171, which provides that "[ti he
                   claimant . . . shall, in short and plain terms, describe the interest which
                   the claimant asserts in the property." NRS 179.1171(6). The State cites
                   no Nevada law holding or suggesting that the failure to strictly comply
                   with NRS 179.1171(6) vitiates standing to contest a forfeiture, and we see
                   nothing to suggest that Fergason's minor omission is fatal to his case.
                                First, as we said in Stockmeier, state courts are 'free to reject
                   procedural [standing] frustrations in favor of just and expeditious
                   determination on the ultimate merits." Stockmeier, 122 Nev. at 393, 135
                   P.3d at 225 (quoting 59 Am Jur. 2d Parties § 30 (2002)). Second, MRS
                   179.1171(6) mirrors the "short and plain statement of the claim" language
                   found in NRCP 8(a), 5 which courts, including this one, have long construed
                   liberally, requiring only that the adverse party have notice of the claims
                   being pleaded. See Chavez v. Robberson Steel Co., 94 Nev. 597, 599, 584
                   P.2d 159, 160 (1978).
                                In this case, the State was on notice that Fergason claimed an
                   interest in the money at issue because it seized the money from his bank
                   account. In addition, the State recognized Fergason as a claimant when it
                   named him as such in the complaint and caused him to be served with the
                   forfeiture complaint pursuant to MRS 179.1171(5), which requires



                         5 "A  pleading which sets forth a claim for relief. . . shall contain. .. a
                   short and plain statement of the claim showing that the pleader is entitled
                   to relief . ." NRCP 8(a).

SUPREME COURT
          OF
       NEVADA
                                                          18
(co   1947A    0
                    plaintiffs to serve "each claimant whose identity is known to the plaintiff
                •   or who can be identified through the exercise of reasonable diligence."
                                  Ninth Circuit law also supports this conclusion: In 17 Coon
                    Creek Road, the court noted that courts may "overlook" the failure to
                    comply with similar pleading requirements in federal forfeiture law. 787
                    F.3d at 974 (quoting United States v. $11,500 in U.S. Currency, 710 F.3d
                    1006, 1012 (9th Cir. 2013), and citing United States v. 4492 S. Livonia Rd.,
                    889 F.2d 1258, 1262 (2d Cir. 1989), for the proposition that courts may
                    "excus[e] technical noncompliance with procedural rules governing filing
                    of claims on ground that claimant made sufficient showing of interest in
                    property.")
                                  The government argued in 17 Coon Creek Road that the
                    claimant lacked standing because he failed to respond to special
                    interrogatories requesting him to describe his interest in the property.   Id.
                    at 971. The Ninth Circuit concluded,
                                  [B] ecause it cannot reasonably be disputed that
                                  Pickle's interest in the defendant property was
                                  sufficient to establish his statutory standing at the
                                  inception of the proceedings—recall that both
                                  parties alleged that Pickle was the "recorded
                                  owner" of the defendant property, and the
                                  government further alleged that Pickle and his
                                  son both resided on the property—Pickle's failure
                                  to respond to the government's special
                                  interrogatories did not alone vitiate his ability to
                                  maintain his claim.

                    Id. at 977; see also id. (citing United States v. $154,853 in U.S. Currency,
                    744 F.3d 559, 564 (8th Cir. 2014) (reversing district court's striking of
                    claim for noncompliance with same procedural requirements where



SUPREME COURT
        OF
      NEVADA
                                                           19
(OJ   47A
                 claimant "had adequately claimed to have earned the defendant funds
                 through legitimate employment")).
                              In this case, where the State was unquestionably on notice
                 that Fergason claimed an interest in the funds, to characterize his answer
                 as defective for failing to further describe his interest would be nothing
                 more than a "procedural frustration" hindering the just determination of
                 the merits in this case. See Stockmeier, 122 Nev. at 393, 135 P.3d at 225.
                              Because the State failed to present evidence sufficient to
                 satisfy its burden, the burden of production did not shift to Fergason, and
                 the district court improperly granted summary judgment. Accordingly, we
                 reverse and remand to the district court for further proceedings.


                                                                                     J.


                 We concur:




                 Gibbons




SUPREME COURT
        OF
     NEVADA
                                                      20
(0) 1947A    e